DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/22.
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 4/4/22 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-11 are directed to a method (i.e., a process) and claims 12-22 are directed to a system (i.e., a machine). Accordingly, claims 1-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1.A method for processing a plurality of medical images from a plurality of enterprise imaging devices using a clinical software application, the method comprising:  5- receiving, at a first server from a first image device in the plurality of enterprise imaging devices, a current study, the current study comprising current study metadata and one or more current series, each of the one or more current series comprising current series metadata; - determining, at the first server, that the current study is a matched current study 10by: - applying one or more relevancy matching rules of the clinical software application to the current study; - generating, at the first server, an assembled matched study set comprising the matched current study;  15- retrieving, at the first server, image data corresponding to the assembled matched study set; - processing the assembled matched study set and the image data corresponding to the assembled matched study set using the clinical software application to generate a processed study; and  20- sending, from the first server to the first image device, the processed study based on the assembled matched study set.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving a current study, determining that the current study is a matched current study, applying one or more relevancy matching rules to the current study, generating a study set and processed study, and sending the processed study amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 1 and 12, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting imaging devices, a software application, a server, memory, network device, and a processor, to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the imaging devices, software application, server, memory, network device, and processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, analyzing data, generating data, retrieving data, processing data, and sending data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-11 and 13-22 are ultimately dependent from Claim(s) 1 and 12 and include all the limitations of Claim(s) 37. Therefore, claim(s) 2-11 and 13-22 recite the same abstract idea. Claims 2-11 and 13-22 describe further limitations regarding sending a query, pattern matching, metadata patterns, receiving the study from a server, sending requests, and format types. These are all just further describing the abstract idea recited in claims 1 and 12, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving a study at a first server/first network device, retrieving image data, and sending the processed study to the image device, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-22 are ineligible under 35 USC §101.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 12, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 16, and 17 of copending Application No. 17/750,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 12 is objected to because of the following informalities: change “the network device” to “the first network device”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  change “the processor“ to “the first processor”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  change “at least one enterprise imaging devices“ to “at least one enterprise imaging device“.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 1, and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichy et al. (US 2018/0342314 A1) in view of Backhaus et al. (US 2011/0010192 A1).
(A) Referring to claim 12, Tichy discloses a system for processing a plurality of medical images from a plurality of enterprise 20imaging devices using a clinical software application, the system comprising (para. 33, 52, & 42 of Tichy): 
- a first server, the first server comprising (Fig. 1B, Fig. 7, and para. 47 & 21-24 of Tichy):
 - a first memory (para. 47-52 and Fig. 7 of Tichy); 
- a first network device (para. 47-52, Fig. 1B and Fig. 7 of Tichy)
- a first processor in communication with the first memory and the first 25network device, the first processor configured to (para. 47-52, Fig. 1B and Fig. 7 of Tichy): 
- receive, at the first network device from a first image device in the plurality of enterprise imaging devices, a current study, the current study comprising current study metadata (para. 25-30 & 35 of Tichy; note the images are identified as containing study metadata); 
- determine that the current study is a matched current study by:  -56 -applying one or more relevancy matching rules of the clinical software application to the current study (para. 27-30 of Tichy; note the matching of the order); 
- generate an assembled matched study set comprising the matched current study (para. 27-30 of Tichy; match the order with a previously unverified study; reprocess the study transfer and verification steps at the archive 20; and successfully store the study);  
5- retrieve, using the network device, image data corresponding to the assembled matched study set (para. 27-32 of Tichy; A viewer 24 can be in communication with the archive 20 to receive images from the archive 20 for viewing); 
- process the assembled matched study set and the image data corresponding to the assembled matched study set using the clinical software application to generate a processed study (para. 27-30, 42, & 47 of Tichy; match the order with a previously unverified study; reprocess the study transfer and verification steps at the archive 20; and successfully store the study. Referring to FIG. 5, a flowchart is illustrated as setting forth the steps of an example method for processing images in a quarantined state); and  
10- send, from the network device to the first image device, the processed study based on the assembled matched study set (para. 42-47 & 23 of Tichy; order is sent).  
Tichy does not expressly disclose receiving one or more current series, each of the one or more current series comprising current 30series metadata. 
Backhaus discloses receiving one or more current series, each of the one or more current series comprising current 30series metadata (para. 8, 9, & 32 of Backhaus; Each of the series of radiology image data files is generated by an imaging modality at the medical facility, or forwarded from a facility's PACS implementation, and contains metadata to accompany radiology image data.). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Backhaus within Tichy.  The motivation for doing so would have been to improve the evaluation of radiological images (para. 2 of Backhaus).
(B) Referring to claim 13, Tichy discloses wherein the processor is further configured to determine that the current study is a matched current study by:  15- sending, from the first network device to each of the plurality of enterprise imaging devices, a query for one or more candidate prior studies based on the matched current study, the one or more candidate prior studies each comprising prior study metadata 20- receiving, at the first network device from at least one enterprise imaging devices of the plurality of enterprise imaging devices, the one or more candidate prior studies; - determining that the one or more candidate prior studies are one or more matched prior studies by,  25- applying the one or more relevancy matching rules of the clinical software application to the one or more candidate prior studies; and - wherein the assembled matched study set further comprises the one or more matched prior studies.  
 (para. 24-31 and 35-39 of Tichy).  
	Tichy does not expressly disclose one or more prior series, each of the one or more prior series comprising prior series metadata
Backhaus discloses one or more prior series, each of the one or more prior series comprising prior series metadata (para. 8, 9, 32, and 51 of Backhaus; Each of the series of radiology image data files is generated by an imaging modality at the medical facility, or forwarded from a facility's PACS implementation, and contains metadata to accompany radiology image data.). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Backhaus within Tichy.  The motivation for doing so would have been to improve the evaluation of radiological images (para. 2 of Backhaus).
(C) Claims 1-2 repeat substantially the same limitations as claims 12-13, and are therefore rejected for the same reasons given above.


Claim(s) 14-19, 21, 22, 3-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichy et al. (US 2018/0342314 A1) in view of Backhaus et al. (US 2011/0010192 A1), and further in view of Kariathungal et al. (US 2006/0139318 A1).
(A) Referring to claim 3014, Tichy and Backhaus do not expressly disclose wherein - 57 -- the matched current study further comprises one or more matched image metadata portions, each of the one or more matched image metadata portions corresponding to an image in the current study; - the one or more relevancy matching rules perform pattern matching based on the 5current study metadata and the one or more matched image metadata portions; - the matched prior studies further comprise one or more matched prior image metadata portions, each of the one or more matched prior image metadata portions corresponding to an image in the matched prior studies; and - the one or more relevancy matching rules perform pattern matching based on the 10one or more candidate prior studies metadata and the one or more matched prior image metadata portions.  
	Kariathungal discloses wherein - 57 -- the matched current study further comprises one or more matched image metadata portions, each of the one or more matched image metadata portions corresponding to an image in the current study; - the one or more relevancy matching rules perform pattern matching based on the 5current study metadata and the one or more matched image metadata portions; - the matched prior studies further comprise one or more matched prior image metadata portions, each of the one or more matched prior image metadata portions corresponding to an image in the matched prior studies; and - the one or more relevancy matching rules perform pattern matching based on the 10one or more candidate prior studies metadata and the one or more matched prior image metadata portions (para. 34, 69, 70, and 87-89 of Kariathungal) .  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kariathungal within Tichy and Backhaus.  The motivation for doing so would have been to determine the level of significance of the image (abstract of Kariathungal).
(B) Referring to claim 15, Tichy and Backhaus do not expressly disclose wherein the one or more relevancy matching rules comprise one or more matching metadata patterns.
	Kariathungal discloses wherein the one or more relevancy matching rules comprise one or more matching metadata patterns (para. 34, 69, 70, and 87-89 of Kariathungal).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Kariathungal within Tichy and Backhaus.  The motivation for doing so would have been to determine the level of significance of the image (abstract of Kariathungal).
(C) Referring to claim 16, Tichy discloses wherein the current study is received from at least one of a Picture Archiving and Communication System (PACS) server or a Modality Worklist server (para. 33 & 41 of Tichy).  
(D) Referring to claim 2017, Tichy discloses wherein the current study is pushed to the first server from at least one of the PACS server, the Modality Worklist server, or an enterprise imaging device (para. 25 & 47 of Tichy).  
(E) Referring to claim 18, Tichy discloses wherein:  25- the current study further comprises current study image data (para. 27 of Tichy).  
(F) Referring to claim 19, Tichy discloses further comprising: - sending, from the first server to the PACS server, a first polling request, the first polling request for a first new current study (para. 25, 33, and 41 of Tichy).  
(G) Referring to claim 21, Tichy discloses wherein the processed study comprises at least one of 5processed study metadata and processed study image data (para. 47 of Tichy).  
(H) Referring to claim 22, Tichy discloses wherein the current study metadata, the matched prior study metadata, and the prior series metadata of the one or more matched prior series is in one of a DICOM format and a HL7 format (para. 21, 22, 24, and 27 of Tichy).
(I) Claims 3-8, 10, and 11 repeat substantially the same limitations as claims 14-19, 21, and 22, and are therefore rejected for the same reasons given above.


Claim(s) 20 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tichy et al. (US 2018/0342314 A1) in view of Backhaus et al. (US 2011/0010192 A1), in view of Kariathungal et al. (US 2006/0139318 A1), and further in view of Profio et al. (US 2008/0119717 A1).
(A) Referring to claims 20 and 9, Tichy, Backhaus, and Kariathungal do not expressly disclose further comprising:  - 58 -- sending, from the first server to the Modality Worklist server, a second polling request for a second new current study.  
	Profio discloses - sending, from the first server to the Modality Worklist server, a second polling request for a second new current study (para. 10, 23-25, 28 of Profio).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Profio within Tichy, Backhaus, and Kariathungal.  The motivation for doing so would have been to define a mechanism by which the scanner can retrieve a list of orders assigned to the scanner (para. 28 of Profio).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686